
	
		II
		112th CONGRESS
		1st Session
		S. 1053
		IN THE SENATE OF THE UNITED STATES
		
			May 24, 2011
			Ms. Stabenow (for
			 herself, Mr. Cochran,
			 Mr. Akaka, Mr.
			 Bennet, Mr. Blunt,
			 Mr. Brown of Ohio,
			 Mr. Chambliss, Mr. Conrad, Mr.
			 Franken, Mrs. Gillibrand,
			 Mr. Johnson of South Dakota,
			 Ms. Klobuchar, Ms. Landrieu, Mr. Udall of
			 Colorado, and Mr. Leahy)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the National Agricultural Research, Extension
		  and Teaching Policy Act of 1977 to establish a grant program to promote efforts
		  to develop, implement, and sustain veterinary services, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Veterinary Services Investment
			 Act.
		2.Veterinary
			 services grant programThe
			 National Agricultural Research, Extension, and Teaching Policy Act of 1977 is
			 amended by inserting after section 1415A (7 U.S.C. 3151a) the following:
			
				1415B.Veterinary
				services grant program
					(a)DefinitionsIn
				this section:
						(1)Qualified
				entityThe term qualified entity means—
							(A)a for-profit or
				nonprofit entity located in the United States that operates a veterinary clinic
				providing veterinary services—
								(i)in a rural area,
				as defined in section 343(a) of the Consolidated Farm and Rural Development Act
				(7 U.S.C. 1991(a)); and
								(ii)in response to a
				veterinarian shortage situation;
								(B)a State,
				national, allied, or regional veterinary organization or specialty board
				recognized by the American Veterinary Medical Association;
							(C)a college or
				school of veterinary medicine accredited by the American Veterinary Medical
				Association;
							(D)a university
				research foundation or veterinary medical foundation;
							(E)a department of
				veterinary science or department of comparative medicine accredited by the
				Department of Education;
							(F)a State
				agricultural experiment station; and
							(G)a State, local,
				or tribal government agency.
							(2)Veterinarian
				shortage situationThe term veterinarian shortage
				situation means a veterinarian shortage situation determined by the
				Secretary under section 1415A(b).
						(b)Establishment
				of program
						(1)Competitive
				grantsThe Secretary shall carry out a program to make
				competitive grants to qualified entities that carry out programs or activities
				described in paragraph (2) for the purpose of developing, implementing, and
				sustaining veterinary services.
						(2)Eligibility
				requirementsTo be eligible to receive a grant described
				paragraph (1), a qualified entity shall carry out programs or activities that
				the Secretary determines will—
							(A)substantially
				relieve veterinarian shortage situations;
							(B)support or
				facilitate private veterinary practices engaged in public health activities;
				or
							(C)support or
				facilitate the practices of veterinarians who are participating in or have
				successfully completed a service requirement under section 1415A(a)(2).
							(c)Award processes
				and preferences
						(1)Application,
				evaluation, and input processesIn administering the grant
				program under this section, the Secretary shall—
							(A)use an
				appropriate application and evaluation process, as determined by the Secretary;
				and
							(B)seek the input of
				interested persons.
							(2)Grant
				preferencesIn selecting recipients of grants to be used for any
				of the purposes described in paragraphs (2) through (6) of subsection (d), the
				Secretary shall give a preference to qualified entities that provide
				documentation of coordination with other qualified entities, with respect to
				any such purpose.
						(3)Additional
				preferencesIn awarding grants under this section, the Secretary
				may develop additional preferences by taking into account the amount of funds
				available for grants and the purposes for which the grant funds will be
				used.
						(4)Applicability
				of other provisionsSections 1413B, 1462(a), 1469(a)(3), 1469(c),
				and 1470 apply to the administration of the grant program under this
				section.
						(d)Use of grants
				To relieve veterinarian shortage situations and support veterinary
				servicesA qualified entity may use funds provided by grants
				under this section to relieve veterinarian shortage situations and support
				veterinary services for the following purposes:
						(1)To assist
				veterinarians with establishing or expanding practices for the purpose
				of—
							(A)equipping
				veterinary offices;
							(B)sharing in the
				reasonable overhead costs of the practices, as determined by the Secretary;
				or
							(C)establishing
				mobile veterinary facilities in which a portion of the facilities will address
				education or extension needs.
							(2)To promote
				recruitment (including for programs in secondary schools), placement, and
				retention of veterinarians, veterinary technicians, students of veterinary
				medicine, and students of veterinary technology.
						(3)To allow
				veterinary students, veterinary interns, externs, fellows, and residents, and
				veterinary technician students to cover expenses (other than the types of
				expenses described in 1415A(c)(5)) to attend training programs in food safety
				or food animal medicine.
						(4)To establish or
				expand accredited veterinary education programs (including faculty recruitment
				and retention), veterinary residency and fellowship programs, or veterinary
				internship and externship programs carried out in coordination with accredited
				colleges of veterinary medicine.
						(5)To assess
				veterinarian shortage situations and the preparation of applications submitted
				to the Secretary for designation as a veterinarian shortage situation under
				section 1415A(b).
						(6)To provide
				continuing education and extension, including veterinary telemedicine and other
				distance-based education, for veterinarians, veterinary technicians, and other
				health professionals needed to strengthen veterinary programs and enhance food
				safety.
						(e)Special
				requirements for certain grants
						(1)Terms of
				service requirements
							(A)In
				generalGrants provided under this section for the purpose
				specified in subsection (d)(1) shall be subject to an agreement between the
				Secretary and the grant recipient that includes a required term of service for
				the recipient, as established by the Secretary.
							(B)ConsiderationsIn
				establishing a term of service under subparagraph (A), the Secretary shall
				consider only—
								(i)the amount of the
				grant awarded; and
								(ii)the specific
				purpose of the grant.
								(2)Breach
				remedies
							(A)In
				generalAn agreement under paragraph (1) shall provide remedies
				for any breach of the agreement by the grant recipient, including repayment or
				partial repayment of the grant funds, with interest.
							(B)WaiverThe
				Secretary may grant a wavier of the repayment obligation for breach of contract
				if the Secretary determines that the grant recipient demonstrates extreme
				hardship or extreme need.
							(C)Treatment of
				amounts recoveredFunds recovered under this paragraph
				shall—
								(i)be credited to
				the account available to carry out this section; and
								(ii)remain available
				until expended.
								(f)Cost-Sharing
				requirements
						(1)Recipient
				shareSubject to paragraph (2), to be eligible to receive a grant
				under this section, a qualified entity shall provide matching non-Federal
				funds, either in cash or in-kind support, in an amount equal to not less than
				25 percent of the Federal funds provided by the grant.
						(2)WaiverThe
				Secretary may establish, by regulation, conditions under which the cost-sharing
				requirements of paragraph (1) may be reduced or waived.
						(g)Prohibition on
				use of grant funds for constructionFunds made available for
				grants under this section may not be used—
						(1)to construct a
				new building or facility; or
						(2)to acquire,
				expand, remodel, or alter an existing building or facility, including site
				grading and improvement and architect fees.
						(h)RegulationsNot
				later than 1 year after the date of enactment of this section, the Secretary
				shall promulgate regulations to carry out this section.
					(i)Authorization
				of appropriationsThere is authorized to be appropriated to the
				Secretary to carry out this section $10,000,000 for fiscal year 2012 and each
				fiscal year thereafter, to remain available until
				expended.
					.
		
